GOODSILL ANDERSON QUINN & STIFEL LLP
A LIMITED LIABILITY LAW PARTNERSHIP

JOHNATHAN C. BOLTON              9650-0
CHRISTOPHER P. ST. SURE 10001-0
First Hawaiian Center, Suite 1600
999 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 547-5600
Facsimile: (808) 547-5880
jbolton@goodsill.com

Attorneys for Creditor
HANNAN RIBIYOU KABUSHIKIGAISHA

             IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF HAWAII
In re:                                    Case No. 19-01529 (RJF)
                                          (Chapter 11)
AGUPLUS, LLC,
                                          Jointly Administered
            Debtor and
            Debtor-in-Possession.         Case No. 19-01530 (RJF)
                                          (Chapter 11)
In re:
                                          AMENDED NOTICE OF HEARING
AGU-V, INC.,
                                          Old Hearing Date:
            Debtor and                    Date: November 23, 2020
            Debtor-in-Possession.         Time: 2:00 p.m.
                                          Judge: Hon. Robert J. Faris

                                          New Hearing Date:
                                          Date: January 25, 2021
                                          Time: 2:00 p.m.
                                          Judge: Hon. Robert J. Faris

                    AMENDED NOTICE OF HEARING



 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 412 Filed 11/23/20 Page 1 of 2
      PLEASE TAKE NOTICE that the Scheduling Conference on REI Food

Service’s Objection to Claim [Dkt. no. 286] and Finance Factors, Limited’s

Objection to Claim [Dkt. no. 329] previously scheduled for November 23, 2020 at

2:00 p.m. HST, has been continued by agreement of the parties to January 25,

2021 at 2:00 p.m. HST or as soon thereafter as counsel may be heard. PLEASE

TAKE FURTHER NOTICE that NOTE: Participation at this scheduling

conference will be telephonic (leave of court not required): Toll-free number:

(866) 390-1828; Access code: 3287676.

            DATED: Honolulu, Hawai´i, November 23, 2020.



                                      __/s/ Johnathan C. Bolton____
                                      JOHNATHAN C. BOLTON
                                      CHRISTOPHER P. ST. SURE

                                      Attorneys for Creditor
                                      HANNAN RIBIYOU
                                      KABUSHIKIGAISHA




 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 412 Filed 11/23/20 Page 2 of 2
